Title: To Benjamin Franklin from Richard Bache, 13 March 1783
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: SirPhiladelphia March 13th: 1783.
Yesterday Captain Barney brought me your much esteemed Favor of 26th: Decr.— I hope we shall not be long ’till we hear that Peace is concluded on, it is an Event much wished for here, except by a few self-interested Individuals— Should you upon a Peace determine upon returning to your native Country; my inclination would lead me to pay a visit to France, where perhaps I might form some valuable commercial connections, and after this was done, accompany you home, when I should have an opportunity of further testifying that Duty & affection which I hold towards you—
As this Vessel is just upon the Wing, I have only time to add, that we are perfectly well, and join in sincere Love to yourself Temple & Ben; I have wrote a few Lines to the latter, which please to forward to him.
Inclosed is 5th. Bill of a Sett already sent you— I am ever Dear Sir Your affecte. Son
Rich. Bache

You will receive the Newspapers herewith, should be glad if Temple would send me some Englishpapers from time to time— Miss Beckwith has done us the favor to stay at our house, ’till she fixes herself; she has taken Mount Airy, where she intends keeping a boarding School, & will go there soon—

  
Addressed: The Honble. / Dr. Franklin / Passy. / Per Capt Truxton
